Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 27 September 2022 wherein: claim 22 is amended; claims 1-27 are pending.

Response to Arguments
	Regarding the 35 USC 112(a) written description rejections, claim 1 was rejected for its recitation of a range of 790 nm to 815 nm. Applicant cites par. [0134]-[0148] of Applicant’s published application (US 2020/0400574 A1) to argue the claimed range is described in the specification. The cited portions recite specific wavelengths: 770 nm (par. [0135]-[0137]), 790 nm (par. [0138]-[0140]), 795 nm (par. [0141]-[0143]), 815 nm (par. [0144]-[01446]) within 5, 10, or 20 nm; and specific ranges: 770 nm - 790 nm (par. [0147]) and 795 nm to 815 nm (par. [0148]). While Examiner acknowledges par. [0134] recites “the pulse cycle pattern may further include any of the following wavelengths in any suitable order”, the written description suggests using one or more of the specific wavelengths or wavelength ranges identified above. The claimed range of 790 nm to 815 nm is not recited in the specification and was added to the claim by the previous amendment. Examiner further acknowledges it would have been obvious to one of ordinary skill in the art to have modified the written range of 795 nm to 815 nm to the claimed range of 790 nm to 815 nm. However, the claimed range is not recited in Applicant’s specification. Accordingly, the 35 USC 112(a) rejections are maintained.

Regarding the 35 USC 103 rejections, Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited portions of the cited prior art to support the position that pulsing electromagnetic radiation was well-known and routinely practiced in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim has been amended to recite a range of 790 nm to 815 nm. However, as originally filed, claim 1 recited a range of 795 nm to 815 nm. Applicant’s specification, para [0048], recites: “In an embodiment, the fluorescence emission includes one or more of electromagnetic radiation having a wavelength from about 770 nm to about 790 nm and/or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm. It should be appreciated the fluorescence emission may include any suitable wavelengths of electromagnetic radiation for fluorescing a reagent or dye.” Thus, while Applicant’s specification broadly suggests any “suitable wavelengths” can be used, Applicant’s specification only describes two specific ranges, i.e., 770 nm to 790 nm and 795 nm to 815 nm, Applicant’s specification does not describe a range of 790 nm to 815 nm. The range of 790 nm to 815 nm is new matter not described by the specification. This rejection can be overcome by amending the claim to recite one or both of the ranges recited in the specification.

Regarding claims 2-27, the claims are rejected due to their dependence on claim 1. Claim 27 also recites the new matter range of 790 nm to 815 nm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 11, 15-17, 20-21, 24-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 (US 2014/0285645 A1) in view of Kang (US 2018/0000401 A1).

Regarding claim 1, Blanquart-2014 discloses a system (para [0023] "The disclosure extends to methods, systems, and computer based products for digital imaging that may be primarily suited to medical applications.") comprising:
an emitter (Claim 1 "1. An endoscopic system for use a controlled light environment comprising: an endoscope comprising a lumen and an image sensor; an emitter;."; para [0059] " I/O device(s) 1310 include various devices that allow data and/or other information to be input to or retrieved from computing device 1300. Example I/O device(s) 1310 include digital imaging devices, electromagnetic sensors and emitters ... ")
that pulses a plurality of pulses of electromagnetic radiation (para [0066] "In another implementation, a first pixel array 1410 and a second pixel array 1410 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array 1410 is dedicated to a different range of wave length electromagnetic radiation than the second pixel array 1410."; para [0029] “pulsing a laser or LED-based illuminants with different wavelengths or combinations thereof during separate frame captures”; para [0071] “Additionally, the teachings and principles of the disclosure may include any and all wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray.”);
an image sensor comprising a pixel array (1410, fig.14A; para [0066] "FIGS. 14A and 148 illustrate an implementation of a monolithic sensor 1405 having a plurality of pixel arrays 1410 for producing a three dimensional image in accordance with the teachings and principles of the disclosure.")
that detects electromagnetic radiation (para [0066] "In another implementation, a first pixel array 1410 and a second pixel array 1410 may be dedicated to receiving a predetermined range of wavelengths of electromagnetic radiation, wherein the first pixel array 1410 is dedicated to a different range of wavelength electromagnetic radiation than the second pixel array 1410.") and
outputs image data comprising a visible frame sensed by the pixel ray in response to the emitter pulsing a visible wavelength of electromagnetic radiation; and an infrared frame sensed by the pixel array in response to the emitted pulsing an infrared wavelength of electromagnetic radiation (para [0029] “pulsing a laser or LED-based illuminants with different wavelengths or combination thereof during separate frame captures”; Pixel Data, Sensor Data Pads: OUTPUT, fig. 1; para [0033] "During phases 1 and 3, data may be issued from the sensor through sensor data pads 150, which are not signal samples from physical pixels. Rather they are data concerned with the synchronization of the chip to the camera system and for data locking. Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels) while phase 4 is for the purpose of sensor configuration."; );
a plurality of bidirectional data pads on the image sensor (150, fig. 1; para [0074] "An embodiment may further comprise bidirectional data pads to issue image data during a defined portion of the frame timing")
configured to output image data (Pixel Data, Sensor Data Pads: OUTPUT, fig. 1; para [0033] "During phases 1 and 3, data may be issued from the sensor through sensor data pads 150, which are not signal samples from physical pixels. Rather they are data concerned with the synchronization of the chip to the camera system and for data locking. Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels) while phase 4 is for the purpose of sensor configuration.")
and receive configuration data (Configuration, Sensor data pads: INPUT, fig. 1; para [0033] "During the configuration phase, the sensor output data lines 160 may be reversed to accept incoming configuration commands."); and
a controller in electronic communication with the image sensor and the emitter (para [0056] "Processor(s) 1302 include one or more processors or controllers that execute instructions stored in memory device(s) 1304 and/or mass storage device(s) 1308."; Claim 1 " ... a control circuit in electronic communication with the image sensor and the emitter; ... ");
wherein the infrared wavelength comprises electromagnetic radiation within the infrared spectrum (para [0071] “Additionally, the teachings and principles of the disclosure may include any and all wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray.”); and
wherein the controller instructs the emitter to separately pulse the visible wavelength and the infrared wavelength in a pulse cycle (para [0029] “pulsing a laser or LED-based illuminants with different wavelengths or combinations thereof during separate frame captures”).
While Blanquart-2014 discloses using an infrared wavelength in the infrared spectrum as described above, Blanquart-2014 does not expressly disclose the infrared frame is a fluorescence frame and the infrared wavelength is a fluorescence excitation wavelength comprising electromagnetic radiation within a waveband from 790 nm to 815 nm and the pulse cycle is variable.
	Applicant’s claimed range of 790 nm to 815 nm by definition lies within the infrared spectrum. Examiner notes Applicant’s specification does not recite the claimed range is critical. See Applicant’s specification, para [0048]: “In an embodiment, the fluorescence emission includes one or more of electromagnetic radiation having a wavelength from about 770 nm to about 790 nm and/or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm. It should be appreciated the fluorescence emission may include any suitable wavelengths of electromagnetic radiation for fluorescing a reagent or dye.”
	It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
	It has also been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
Further, Kang discloses a system (device; Abstract, par. [0063]-[0065], fig. 2) comprising:
an emitter (10) that emits a plurality of pulses of electromagnetic radiation (including white light and NIR light having a wavelength of 800 nm; par. [0067]-[0071], fig. 2);
an image sensor (comprising 54 and 55) comprising a pixel array that detects electromagnetic radiation and outputs image data (par. [0073]-[0084], fig. 2) comprising:
a visible frame sensed by the pixel array in response to the emitter (10) emitting a visible wavelength (of white light) of electromagnetic radiation; and
a fluorescence frame sensed by the pixel array in response to the emitter (10) emitting a fluorescence excitation wavelength of electromagnetic radiation; and
a controller (70) in electronic communication with the image sensor (54 and 55) and the emitter (10);
wherein the fluorescence excitation wavelength comprises electromagnetic radiation within a waveband from 790 nm to 815 nm (i.e., 800 nm);
wherein the controller (70) instructs the emitter (10) to emit the visible wavelength and the fluorescence excitation wavelength (par. [0073]-[0084], [0091]-[0116], fig. 2-4A, 5A-B; fig. 5A shows a one chip sensor instead of separate NIR and visible sensors);
wherein some electromagnetic radiation may be pulsed (par. [0148]-[0150]),
wherein a pulse cycle is variable (par. [0024]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Blanquart-2014 in view of the teachings of Kang so that the infrared frame is a fluorescence frame and the infrared wavelength is a fluorescence excitation wavelength comprising electromagnetic radiation within a waveband from 790 nm to 815 nm and the pulse cycle is variable.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]) while avoiding resolution loss due to color filter by separately pulsing the different wavelengths as disclosed by Blanquart-2014 (par. [0029]).
For further information regarding the comparison of prior art ranges to claimed ranges, see MPEP 2131.03 and 2144.05.

	Regarding claim 2, Blanquart-2014 modified teaches the system of claim 1, further comprising:
	an oscillator disposed in the controller (VCO in CMOS senor, Blanquart-2014, fig. 7); and
	a frequency detector in electronic communication with the controller (Phase Frequency Detector, Blanquart-2014, fig. 6)
	to control a clock frequency of the image sensor (Blanquart-2014, fig. 7; para [0042] "In the embodiment of FIG. 7, the feed-forward node may be chosen to be the go-fast go-slow signals and will be updated using the sensor low speed control programming. The feedback node may be chosen to be the multiplied clock prior to the divider by n. This multiplied frequency may be used to serialize the pixel data and is decoded by the CDR in the camera unit, which can then be fed back to the frequency detector.");
	in response to signals from the controller that correspond to the frequency of the oscillator (Blanquart-2014, para [0042]" In the embodiment of FIG. 7, the feed-forward node may be chosen to be the go-fast go-slow signals and will be updated using the sensor low speed control programming. The feedback node may be chosen to be the multiplied clock prior to the divider by n. This multiplied frequency may be used to serialize the pixel data and is decoded by the CDR in the camera unit, which can then be fed back to the frequency detector.").

	Regarding claim 3, Blanquart-2014 modified teaches the system of claim 1, wherein
	electronic communication through each of the plurality of bidirectional pads is performed in defined phases (Blanquart-2014, para [0033] "Each frame period may comprise 4 distinct phases.") comprising:
	a rolling readout phase during which image data is output from the image sensor through the plurality of bidirectional pads to the controller (Rolling Readout, Phase 2, Blanquart-2014, fig. 1; para [0033] "Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels) ... ");
	a service line phase during which non-image data is output from the image sensor through the plurality of bidirectional pads to the controller (Service Lines, Phase 1, Phase 3, Blanquart-2014, fig. 1; para [0033] "During phases 1 and 3, data may be issued from the sensor through sensor data pads 150, which are not signal samples from physical pixels."); and
	a configuration phase during which image sensor configuration data is received by the image sensor from the controller through the plurality of bidirectional pads (Configurable duration, Phase 4, Blanquart-2014, fig. 1; para [0033] " ... while phase 4 is for the purpose of sensor configuration."); wherein
	image sensor data output lines are reversed during the configuration phase
(Blanquart-2014, para [0033] "During the configuration phase, the sensor output data lines 160 may be reversed to accept incoming configuration commands."); and wherein
	a clock data recovery circuit (Blanquart-2014, para [0032] "Instead, the disclosure may use the CDR (Clock Data Recovery) system on the camera unit to correctly latch the incoming data.")
	is unlocked from an oscillator disposed in the controller when the image sensor data output lines are reversed (Blanquart-2014, para [0033] "There is a risk that during phase 4, the CDR circuit in the camera unit will become unlocked, since the sensor will not send any data transitions during a defined period of time. The service lines of phase 1 may be used to send a continuous stream of data transitions, however, to re-lock the
camera unit CDR circuit, should they be required.").

Regarding claim 4, Blanquart-2014 modified teaches the system of claim 3, wherein
clock signal data is transmitted during the service line phase (Blanquart-2014, para [0034] "FIG. 2 illustrates an example of such a stream where a clock-like signal is inserted into the output data stream, where normally there would be pixel data (clock recovery lines) 210. It should be noted that other clock patterns may be used and fall within the scope of this disclosure. As seen best in FIG. 2, a line header 222 may be defined, in order for the camera system to differentiate between clock recovery lines and pixel data lines. The number of clock recovery lines in phase 1 is adjustable via a register setting.")
and the configuration phase (Blanquart-2014, para [0035] "It should be noted that the duration of phase 4 may be below about ~5 ms-10 ms, which allows for a very limited number of clock recovery lines. Therefore, the number of transitions available to re-lock the system may be correspondingly low. This should not normally be an issue, however, because the PLL voltage of the camera unit CDR does not have time to drift very far away from the locking voltage during phase 4.")
 and is not transmitted during the rolling readout phase (Blanquart-2014, Claim 11 "11. The endoscopic system of claim 1, wherein clock signal data is transmitted during all frame period phases except during pixel data output phase.").

Regarding claim 5, Blanquart-2014 modified teaches the system of claim 1, wherein the image sensor does not comprise a dedicated input synchronization clock pad such that a total number of data pads in the image sensor is reduced (Blanquart-2014, para [0031]-[0032] "An alternative system and method of latching high speed data may be to embed the clock signal within the data stream itself (clock encoding). At the receiving end, the data stream may be decoded in order to extract the clock, which is then used to latch the data. The penalty or disadvantage of this system and method may be that a significant burden is added to the payload and the output frequency has to be significantly increased. In this disclosure a method is described, which may prevent the need for output clock pads without the use of clock encoding. Instead, the disclosure may use the CDR (Clock Data Recovery) system on the camera unit to correctly latch the incoming data."; Claim 1 " … input and output pads wherein the pad count is reduced by not having a dedicated synchronization clock pad ... ").

Regarding claim 6, Blanquart-2014 modified teaches the system of claim 1, further comprising
an oscillator disposed in the controller (Blanquart-2014, para [0040] "FIG. 6 depicts a conventional PLL 600. The VCDL, (Voltage controlled delay line) clock is compared to the incoming clock with the frequency detector and up-pushes or down-pushes are issued to the external VCO (voltage controlled oscillator) ... ")
 for providing a reference clock frequency (Blanquart-2014, para [0040] " ... depending on the frequency detector comparison result. This system may dynamically react and adjust to ensure that the VCDL clock always matches the input clock."; para [0074] "An embodiment may further comprise local oscillator as a PLL reference clock.")
to synchronize incoming data received from the image sensor (Blanquart-2014, para [0031] "Synchronization of the sensor data may be performed without an output clock.").

Regarding claim 7, Blanquart-2014 modified teaches the system of claim 1, further comprising at least one transition within pixel serial data created by the pixel array of the image sensor (Blanquart-2014, para [0073] "An embodiment may further comprise at least one transition within each pixel serial data created within the pixel array."), wherein
the pixel serial data is replaced in the pixel array according to synchronization determined by clock signal data (Blanquart-2014, para [0073] "An embodiment may further comprise replaced pixel data with clock signal data."; Claim 8 "8. The endoscopic system of claim 1, wherein pixel data is replaced created with clock signal data for synchronization.").

Regarding claim 8, Blanquart-2014 modified teaches the system of claim 1, further comprising: a phase lock loop (PLL) comprising PLL image sensor blocks (Blanquart-2014, para [0074] "An embodiment of a reduced image sensor may operate, be designed by, and may comprise: replacing pixel data with clock signal data within, and at all output frame phases including during pixel data output phase; removing clock pads; building a Phase Lock Loop (PLL) with blocks of the sensor.") and
PLL controller blocks (Blanquart-2014, para [0074] " ... building a Phase Lock Loop (PLL) with blocks of the sensor and other blocks of the camera unit ... ");
data lines electrically connecting the PLL image sensor blocks and the PLL controller blocks (Blanquart-2014, para [0074] " ... using data lines and configuration lines for connecting together sensor PLL blocks and camera unit PLL blocks ... "); and
configuration lines electrically connecting the PLL image sensor blocks and the PLL controller blocks (Blanquart-2014, para [0074] " ... using data lines and configuration lines for connecting together sensor PLL blocks and camera unit PLL blocks ... "); wherein
an oscillator disposed in the controller (VCO, Blanquart-2014, fig. 7, para [0074] "An embodiment may be PLL based on a charge pump for driving the Voltage Controlled Oscillator (VCO).")
and a data recovery circuit are used to lock on to incoming data received by the controller from the image sensor (Blanquart-2014, para [0074] " ... and using the camera unit clock and data recovery circuit to lock on the incoming sensor data.").

Regarding claim 9, Blanquart-2014 modified teaches the system of claim 1, wherein the image sensor outputs a plurality of independent frames that each correspond to an independent pulse of electromagnetic radiation emitted by the emitter (Kang, Abstract, par. [0073]-[0084], [0091]-[0116]; Blanquart-2014, para [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).

Regarding claim 11, Blanquart-2014 modified teaches the system of claim 9, wherein two or more of the plurality of independent frames are combined to form an image frame comprising color image data and fluorescence image data (Kang, Abstract, par. [0073]-[0084], [0091]-[0116]; Blanquart-2014, para [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).

Regarding claim 15, Blanquart-2014 modified teaches the system of claim 1, wherein the controller provides the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure (sentinel lymph node SLN) within a scene based on data from the fluorescence frame (Kang, Abstract, par. [0073]-[0084], [0091]-[0116]; Blanquart-2014, para [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).

Regarding claim 16, Blanquart-2014 modified teaches the system of claim 15, wherein the fluorescence excitation wavelength is selected to excite a fluorescent reagent (ICG) within the scene, and wherein the fluorescent reagent binds to the tissue structure (SLN) within the scene  (Kang, Abstract, par. [0073]-[0084], [0091]-[0116]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).

Regarding claim 17, Blanquart-2014 modified teaches the system of claim 15, wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (Kang, Abstract, par. [0073]-[0084], [0091]-[0116]; Blanquart-2014, para [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).

Regarding claim 20, Blanquart-2014 modified teaches the system of claim 1, wherein the pixel array detects the electromagnetic radiation and reads outs data for generating a frame in response to each pulse of the plurality of pulses of electromagnetic radiation emitted by the emitter (Kang, Abstract, par. [0073]-[0084], [0091]-[0116]; Blanquart-2014, para [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).

Regarding claim 21, Blanquart-2014 modified teaches the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (Blanquart-2014, para [0066] "FIGS. 14A and 14B illustrate an implementation of a monolithic sensor 1405 having a plurality of pixel arrays 1410 for producing a three dimensional image in accordance with the teachings and principles of the disclosure."; para [0065] "Implementations of an image sensor that may be utilized by the disclosure include, but are not limited to, the following, which are merely examples of various types of sensors that may be utilized by the disclosure.").

Regarding claim 24, Blanquart-2014 modified teaches the system of claim 1, wherein the variable pulse cycle comprises each of the visible wavelength and the fluorescence excitation wavelength, and wherein the fluorescence excitation (“NIR fluorescent excitation light” in fig. 14) wavelength is pulsed less frequently than the visible (“White reflection light” in fig. 14) wavelength according to the variable pulse cycle (Kang, par. [0073]-[0084], [0091]-[0116], [00147]-[0150], fig. 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).

Regarding claim 25, Blanquart-2014 modified teaches the system of claim 1, wherein the pixel array outputs the image data for the fluorescence frame in response to detecting a relaxation wavelength of a fluorescent reagent (ICG) that fluoresced in response to the emitter pulsing the fluorescence excitation wavelength (Kang, Abstract, par. [0073]-[0084], [0091]-[0116]; Blanquart-2014, para [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).

Regarding claim 27, Blanquart-2014 modified teaches the system of claim 1, further comprising a filter (42) that filters electromagnetic radiation within the waveband from 790 nm to 815 nm (i.e., the NIR wavelength band Kang, par. [0076]).
It would have been obvious to one of ordinary skill at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of preventing excitation light to undesirable enter the imaging system (Kang, par. [0076]).

Claim(s) 10, 19, 22-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 in view of Kang as applied to claim 1 above, and further in view of Blanquart-2016 (US 2016/0183775 A1).

Regarding claim 10, Blanquart-2014 modified teaches the system of claim 9, wherein the pixel array of the image sensor reads out the image data during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read (Kang, Abstract, par. [0073]-[0084], [0091]-[0116]), wherein the controller synchronizes operations of the emitter and the image sensor and instructs the emitter to pulse the plurality of pulses of electromagnetic radiation (Blanquart-2014, Claim 1 " ... wherein the control circuit will control a duty cycle of the emitter in response to signals that correspond to the duty cycle of the emitter ... ").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).
Blanquart-2014 modified does not expressly disclose the emitter pulses the plurality of pulses of electromagnetic radiation during a blanking period of the pixel array.
Blanquart-2016 discloses an image sensor outputs a plurality of independent frames (fig. 4; para [0066] "FIG. 4 graphically represents varying the duration and magnitude of the emitted electromagnetic pulse (e.g., Pulse 1 at 402, Pulse 2 at 404, and Pulse 3 at 406) to control exposure. "; para [0105] "In an exemplary embodiment, a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame."),
that each correspond to an independent pulse of electromagnetic radiation emitted by an emitter (para [0149] "For regular wide-dynamic range operation in the green frames, that is desirable. For the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time)."),
a controller synchronizes operations of the emitter and the image sensor and instructs the emitter to pulse the plurality of pulses of electromagnetic radiation during a blanking period of an image sensor (para [0064] "In the FIG. 20 example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216. Because the optical black rows 218,220 are insensitive to light, the optical black back rows 220 time of frame (m) and the optical black front rows 218 time of frame (m+1) can be added to the blanking time 216 to determine the maximum range of the firing time of the light pulse 230."),
wherein the blanking period corresponds to a time between a readout of a last row of active pixels in a pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (para [0064] "The time between the last row readout and the next readout cycle may be called the blanking time 216.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Blanquart-2016 so that the emitter pulses the plurality of pulses of electromagnetic radiation during a blanking period of the pixel array.
One would have been motivated to do so to gain an advantage recited in Blanquart-2016 of avoiding interference since the blanking period does not have new image data to be read from the sensor and synchronization during this period avoids interference between data from adjacent pulses or frames (Blanquart-2016, para [0064]).

Regarding claim 19, Blanquart-2014 modified teaches the system of claim 1, wherein the controller synchronizes operations of the emitter and the image sensor and instructs the emitter to pulse the plurality of pulses of electromagnetic radiation (Blanquart-2014, Claim 1 " ... wherein the control circuit will control a duty cycle of the emitter in response to signals that correspond to the duty cycle of the emitter ... ").
Blanquart-2014 modified does not expressly disclose the synchronization occurs during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
Blanquart-2016 discloses an image sensor outputs a plurality of independent frames (fig. 4; para [0066] "FIG. 4 graphically represents varying the duration and magnitude of the emitted electromagnetic pulse (e.g., Pulse 1 at 402, Pulse 2 at 404, and Pulse 3 at 406) to control exposure. "; para [0105] "In an exemplary embodiment, a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame."),
that each correspond to an independent pulse of electromagnetic radiation emitted by an emitter (para [0149] "For regular wide-dynamic range operation in the green frames, that is desirable. For the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time)."),
a controller synchronizes operations of the emitter and the image sensor and instructs the emitter to pulse the plurality of pulses of electromagnetic radiation during a blanking period of an image sensor (para [0064] "In the FIG. 20 example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216. Because the optical black rows 218,220 are insensitive to light, the optical black back rows 220 time of frame (m) and the optical black front rows 218 time of frame (m+1) can be added to the blanking time 216 to determine the maximum range of the firing time of the light pulse 230."),
wherein the blanking period corresponds to a time between a readout of a last row of active pixels in a pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (para [0064] "The time between the last row readout and the next readout cycle may be called the blanking time 216.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Blanquart-2016 so that the synchronization occurs during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
One would have been motivated to do so to gain an advantage recited in Blanquart-2016 of avoiding interference since the blanking period does not have new image data to be read from the sensor and synchronization during this period avoids interference between data from adjacent pulses or frames (Blanquart-2016, para [0064]).

Regarding claim 22, Blanquart-2014 modified teaches the system of claim 1, wherein the controller instructs the emitter to cycle different electromagnetic sources according to the variable pulse cycle, wherein two or more of the plurality of independent frames are combined to form an image frame comprising color image data and fluorescence image data (Kang, Abstract, par. [0073]-[0084], [0091]-[0116]; Blanquart-2014, para [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).
Blanquart-2014 modified does not expressly disclose the variable pulse cycle comprises a sequence of pulses of electromagnetic radiation that are pulsed repeatedly sufficient for generating a video stream comprising a plurality of image frames, and wherein the variable pulse cycle comprises a sufficient periodic emission of each of the visible wavelength of electromagnetic radiation and the fluorescence excitation wavelength of electromagnetic radiation for outputting a color video stream comprising an overlay of fluorescence image data.
Blanquart-2016 discloses an emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames (fig. 6; para [0069] "FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light."; para [0072] "As can be seen graphically in the embodiment illustrated in FIG. 6 between times t(0) and t(1), the sensor for the partitioned spectrum system 620 has cycled three times for every one of the full spectrum system. In the partitioned spectrum system 620, the first of the three sensor cycles is for a green spectrum 622 and 624, the second of the three is for a red spectrum 626 and 628, and the third is for a blue spectrum 630 and 632. Thus, in an embodiment, wherein the display device (LCD panel) operates at 50-60 frames per second, a partitioned light system should operate at 150-180 frames per second to maintain the continuity and smoothness of the displayed video."),
wherein the variable pulse cycle comprises a sufficient periodic emission of each of the visible wavelength of electromagnetic radiation and the fluorescence excitation wavelength of electromagnetic radiation for outputting a color video stream comprising an overlay of fluorescence image data (fig. 4; para [0066] "FIG. 4 graphically represents varying the duration and magnitude of the emitted electromagnetic pulse (e.g., Pulse 1 at 402, Pulse 2 at 404, and Pulse 3 at 406) to control exposure."; para [0045] "The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence."; para [0070] "As a result, the formed colored image has a higher modulation transfer function (MTF). Because the image from each color partition frame cycle, has a higher resolution, the resultant image created when the partitioned light frames are combined into a full color frame, also has a higher resolution."; para [0149] "For regular wide-dynamic range operation in the green frames, that is desirable. For the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time).").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Blanquart-2016 so that the variable pulse cycle comprises a sequence of pulses of electromagnetic radiation that are pulsed repeatedly sufficient for generating a video stream comprising a plurality of image frames, and wherein the variable pulse cycle comprises a sufficient periodic emission of each of the visible wavelength of electromagnetic radiation and the fluorescence excitation wavelength of electromagnetic radiation for outputting a color video stream comprising an overlay of fluorescence image data.
One would have been motivated to do so to gain an advantage recited in Blanquart-2016 of being able to emit pulses and capture image frames at sufficient rate to form video to capture videos, as opposed to only still images (Blanquart-2016, para [0070]).

Regarding claim 23, Blanquart-2014 modified teaches the system of claim 1, wherein two or more of the plurality of independent frames are combined to form an image frame comprising color image data and fluorescence image data (Kang, Abstract, par. [0073]-[0084], [0091]-[0116]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).
The above-cited portions of Kang describe using red, blue, and green filters to image white light from a white light source which inherently includes red, blue, and green wavelengths. Kang does not expressly disclose separate illumination with red, blue, and green wavelengths.
Blanquart-2014 modified does not expressly disclose the variable pulse cycle comprises a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the variable pulse cycle at a sufficient rate for outputting a color video stream comprising an overlay of fluorescence image data.
Blanquart-2016 discloses a variable pulse cycle comprises a pattern of varying wavelengths of electromagnetic radiation (para [0075]-[0082] "An embodiment may comprise a pulse cycle pattern as follows: Green pulse; Red pulse; Blue pulse; Green pulse; Red pulse; Blue pulse; Infra-red (IR) pulse;"),
and wherein the emitter repeats the variable pulse cycle at a sufficient rate for outputting a color video stream comprising an overlay of fluorescence image data (para [0083] "(Repeat)").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Blanquart-2016 so that the variable pulse cycle comprises a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the variable pulse cycle at a sufficient rate for outputting a color video stream comprising an overlay of fluorescence image data.
One would have been motivated to do so to allow the ability to select and control the wavelength in the exposure frames to form an image or a video.

Regarding claim 26, Blanquart-2014 modified teaches the system of claim 1, wherein two or more of the plurality of independent frames are combined to form an image frame comprising color image data and fluorescence image data (Kang, Abstract, par. [0073]-[0084], [0091]-[0116]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the further teachings of Kang.
One would have been motivated to do so to gain an advantage recited in Kang of being able to easily observe an SLN related to the NIR fluorescence together with the exact structure of a tissue (Kang, Abstract, par. [0109]).
The above-cited portions of Kang describe using red, blue, and green filters to image white light from a white light source which inherently includes red, blue, and green wavelengths. Kang does not expressly disclose separate illumination with red, blue, and green wavelengths.
Blanquart-2014 modified does not expressly disclose the variable pulse cycle comprises a red wavelength, a green wavelength, a blue wavelength, and the fluorescence excitation wavelength.
Blanquart-2016 discloses: wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, and a blue wavelength (105 a-c, fig. 1; para [0045] "The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence."),
such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, and the blue wavelength can be processed to generate a Red-Green-Blue (RGB) image (para [0096] ''The frame reconstruction at 1314 would proceed by sampling data from the current frame and the two buffered frames (1308 and/or 1310). The reconstruction process results in full color frames in linear RGB color space.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Blanquart-2016 so that the variable pulse cycle comprises a red wavelength, a green wavelength, a blue wavelength, and the fluorescence excitation wavelength.
One would have been motivated to do so to since red, blue and green are primary colors and hence will allow the system to create an image with information about the primary color spectrum.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 in view of Kang as applied to claim 1 above, and further in view of Mori (US 2010/0245639 A1).

Regarding claim 12, Blanquart-2014 modified teaches the system of claim 1, further comprising: a voltage controlled oscillator (VCO; Blanquart-2014, fig. 7, fig, 8); and
a phase lock loop based on a charge pump for driving the voltage controlled oscillator (charge pump, Blanquart-2014, fig. 7; para [0074] "An embodiment may be PLL based on a charge pump for driving the Voltage Controlled Oscillator (VCO).").
Blanquart-2014 modified does not expressly disclose, in the above embodiment, a phase lock loop based on a digital-to-analog converter for driving the voltage controlled oscillator.
However, in a different embodiment, Blanquart-2014 discloses a phase lock loop based on a digital-to-analog converter for driving the voltage controlled oscillator (808, DAC, fig. 8; para [0074] "An embodiment may be PLL based on a Digital to Analog Convertor (DAG) for driving the VCO.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the alternative embodiment of Blanquart-2014 to use a phase lock loop based on a charge pump or a digital-to-analog converter.
One would have been motivated to do so to use any efficient phase lock loops (Blanquart-2014, para [0074]).
Blanquart-2014 modified does not expressly disclose multiple phase lock loops with the phase lock loop based on the charge pump; and the phase lock loop based on the digital-to-analog converter.
Mori discloses multiple phase lock loops (fig. 4; para [0168] "An example of the operations of the PLL circuit (A) as the first correction section REVC1 and the PLL circuit (B) as the second correction section REVC2 will be described in association with the operations of the counters 1412a to 1412c, with reference to FIGS. 4 and 7A to 7C."; para [0101]-para [0102] "When the PLL circuit (A) is formed for the P phase as described above. the oscillation frequency of the VCO 1411 a is stable. Accordingly, stable counting with high accuracy can be performed. In order to count the upper bits at a high speed, a PLL circuit (BJ (a second phase locked loop according to an embodiment of the present invention) is formed by a VCO 1411 b (a second voltage-controlled oscillator according to an embodiment of the present invention), the counter 1412b, and the like.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Mori to include multiple phase lock loops with the phase lock loop based on the charge pump; and the phase lock loop based on the digital-to-analog converter.
One would have been motivated to do so since using multiple PLLs improves performance (Mori, para [0027]) and as per Blanquart-2014 the two methods of driving the VCO can be combined together (Blanquart-2014, para [0075]) and it further provides for processing of the images for various readout phases (Mori, para [0083)-[0084]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 in view of Kang as applied to claim 1 above, and further in view of Reid (US 2019/0170873 A1).

Regarding claim 13, Blanquart-2014 modified teaches the system of claim 1, but does not expressly disclose the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
Reid discloses emitting a plurality of subpulses of electromagnetic radiation during a pulse duration (para [0028] "These two pulses may be referred to as sub-pulses, and the two pulses may be transmitted as a set of sub-pulses. To obtain information about a pulse, instead of transmitting that pulse, information may be obtained by using a set of transmitted sub-pulses (where information derived from the sub-pulses may be pooled to determine information about the effective pulse). Sub-pulses represent portions of an effective single pulse, with each subpulse containing a portion of the effective signal's frequency content, having the same duration as the effective pulse. Combining subpulses, in particular received reflections of sub-pulses, correctly gives all of the frequency content of the effective signal (i.e. the single pulse, which has been replaced with sub-pulses). References to a pulse herein may also refer to a sub-pulse, and vice-versa.").
having a sub-duration shorter than the pulse duration (para [0163]-[0165] "In terms of the amount of data obtained, ITDM-2 allows the same data to be acquired as would transmission/reception at the effective frequency. If, for example, the operating frequency is 50 kHz and the effective frequency desired is 500 kHz, that means that 10 sub-pulses must be transmitted to create the data that would be produced by a 500 kHz transmission. If the 500 kHz transmission were 50 cycles long (where a cycle is a .complete. wave, i.e. a waveform rising from zero to maximum amplitude, then to minimum (or maximum negative) amplitude, and a return to zero), then each of the subpulses would be of the same duration: 50/500,000=0.1 ms. In other words, the required duration of a sub-pulse may be calculated by dividing the number of cycles present in the single, effective pulse, by the effective frequency of the effective pulse. In this example, the combined length of all those sub-pulses is 1 ms (no delay is included in the total pulse time when combining into a multiplexed sample).").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Reid so that the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
One would have been motivated to do so to permit transmission at a higher frequency and also create diversity of sub-pulse durations within the pulse duration.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 in view of Kang as applied to claim 1 above, and further in view of Cymer (WO 2019/079010 A1; a copy is included with the IDS filed 21 October 2020).

Regarding claim 14, Blanquart-2014 modified teaches the system of claim 1, but does not expressly disclose one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
Cymer discloses electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single subpulse (single pulse, para [0083] "A pulse such as the pulse 600B (FIG. 6B) also may be formed using a line narrowing module similar to the line narrowing module 216C of fig. 2C…Light from two or more of the orders may be allowed to reach the grating 291. and the light in each of the various diffraction orders has a different angle of incidence on the grating 291. In this way, a single pulse that includes two or more primary wavelengths may be formed.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Cymer so that one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
One would have been motivated to do so to allow the image sensor of the said system to capture the reflections from a wider range of the spectrum at the same time.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart-2014 in view of Kang as applied to claim 17 above, and further in view of Wood (US 2015/0109427 A1).

Regarding claim 18, Blanquart-2014 modified teaches the system of claim 17, but does not expressly disclose the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
Wood discloses electromagnetic radiation emitted by an emitter is a hyperspectral emission (broadband light source 1100, fig. 9; para [0091]-[0092] "FIG. 9 illustrates a video scope that has been adapted to accommodate hyperspectral imaging capabilities. In this embodiment, tunable light source that is adapted based on the surgical context e.g. selection of illumination spectral region where blood is highly absorptive (to detect blood clots) or transmissive (to avoid excessive light scattering) may be used. FIG. 9 illustrates one such system. The tunable light source is mainly composed of a broadband light source 1100, a spectral separation mechanism 1140, a spectral filtering mechanism 1150 and a mechanism to combine the filtered frequency bands 1170. ")
that results in a hyperspectral exposure frame created by an image sensor (para [0095] ''The reflected light from the tissue 1198 is captured by the external scope that is composed of lens assembly 502. As detailed in FIG. 5A, the lens assembly is  composed; this light is captured using a high resolution detector 1125 that is usually a charge coupled device, CCD. The specific band of wavelengths that are reflected by the SLM are controlled by an SLM controller 1180 that is under the command of a computer 1185. The same computer is used to acquire the image from the detector 1125. Hence, the computer can synchronize the illumination of a material 1198 with a specific wavelength band or wavelength bands of light and acquire corresponding reflected light. This association of illumination wavelength and acquired image can be used to construct a hyper-spectral image where each image is a 2D or 1D image and the third dimension is an index that corresponds to illumination wavelength band(s).");
and provide the hyperspectral exposure frame to a corresponding system (para [0095] "The specific band of wavelengths that are reflected by the SLM are controlled by an SLM controller 1180 that is under the command of a computer 1185. The same computer is used to acquire the image from the detector 1125.")
that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame (para [0107] "The hyperspectral dataset 1280 in FIG. 10 is then processed to extract the tissue specific information and reduce the dimensionality of the data. Tissue specific information can range from tissue type identification to inferring pathology associated with a region of the acquired image."; para [0052]-[0053] "Further, the narrow corridor in port-based surgery is often occluded when a vessel is accidentally cut. In these incidents, the surgeon may be required to stop his current surgical process (e.g. opening of dura, slight retraction of the sulcus for transsulcus navigation of port or resection of tumor tissue) and irrigate the cavity to get a better view of the cavity. Further, such bleeding also limits the surgeon from quickly identifying the location of bleeding so that the particular vessel wall can be coagulated to terminate bleeding. Accordingly, in some aspects of the present disclosure, systems and methods are provided for utilizing optical imaging in minimally invasive port based surgical procedures. In some embodiments, hyperspectral devices and methods are described for performing intraoperative tissue differentiation and analysis during such procedures."),
wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system (Wood, para [0107]-[0108] "The hyperspectral dataset 1280 in FIG. 10 is then processed to extract the tissue specific information and reduce the dimensionality of the data. Tissue specific information can range from tissue type identification to inferring pathology associated with a region of the acquired image. Examples of the possible processing methods including the following: In one embodiment, if the spectral peaks or features of chemical(s) of interest are known, the spectra and be processed, through either peak or feature detection algorithms, to detected the peaks or features to give an indication of the chemical presence and some indication of the concentration or quality. This useful only if the specific chemicals of interest are known.");
generate an overlay frame comprising the location of the critical tissue structure
(Wood, para [0106] ''This series of images, known as a hyperspectral dataset, is processed to extract tissue's bio-chemical or microstructural metrics and reduced to 2D (spatial). This reduced 2D image may be spatially registered and can be overlaid on the external video scope image as well as any other pre- and intra-operative images.");
and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (Wood, para [0064] "An example plan, as outlined above, may compose of pre-operative 3D imaging data (i.e., MRI, ultrasound, etc.) and overlaying on it, received inputs (i.e., Sulci entry points, target locations, Surgical outcome criteria, additional 3D image data information) and displaying one or more trajectory paths based on the calculated score for a projected surgical path."; para [0113] "It is noted that embodiments provided herein may employ software to process the 3D dimensional data sets to extract the information of interest, and to reduce the data to a 2D image that can be visualized in conjunction with or overlaid on the surgical image acquired by the external video scope."),
wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (tumor; Wood, para [0112] "Finally, the ability to selectively view narrow bands of the spectra or reject narrow bands of the spectra may allow the surgeon to reject bright reflections from blood. Hence, the surgeon may be able to view the interior of the corridor and proceed with surgical resection of tumor even when the corridor is occluded by excessive bleeding. This will reduce the need to constantly irrigate the narrow corridor and hence reduce interruption of the surgical procedure.").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blanquart-2014 in view of the teachings of Wood so that the tissue structure comprises a tumor.
One would have been motivated to do so to gain an advantage recited in Wood of permitting a surgeon to more easily view the location of a tumor (Wood, para [0112]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-27 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-25 of copending Application No. 16/748,497 in view of Kang (US 2018/0000401 A1) and Blanquart-2014 (US 2014/0285645 A1).

Regarding claims 1, 25, and 27, instant claim 1 is rendered obvious by reference claims 1 and 9 in view of the teachings of Kang (for changing the wavelength ranges and pulsing) and Blanquart-2014 (for visible and infrared imaging) described in the 35 USC 103 rejection of claim 1 above.
Instant claims 25 and 27 are rendered obvious over reference claims 25 and 27, respectively, in view Kang (see 35 USC 103 rejections above).

Regarding claims 2-14, the instant claims are rendered obvious over reference claims 2-14, respectively, in view of Kang (see 35 USC 103 rejections above).

Regarding claims 15-16, the instant claims are rendered obvious over reference claims 15-16, respectively, in view of Kang (see 35 USC 103 rejections above).

Regarding claims 17-23, the instant claims are rendered obvious over reference claims 17-23, respectively, in view of Kang (see 35 USC 103 rejections above).

Regarding claims 24 and 26, the instant claims are rendered obvious over reference claims 24-25, respectively, in view of Kang (see 35 USC 103 rejections above).

This is a provisional nonstatutory double patenting rejection.

Claim(s) 1-27 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8, 10-26 and 28 of copending Application No. 16/748,506 in view of Kang (US 2018/0000401 A1).

Regarding claims 1 and 9, the instant claims are instant claim 1 are rendered obvious by reference claim 1 in view of the teachings of Kang (for variable pulsing) described in the 35 USC 103 rejection of claim 1 above.

Regarding claims 2-8 and 10-27, the instant claims are rendered obvious over reference claims 2-8, 10-26 and 28, respectively, in view of the teachings of Kang (see 35 USC 103 rejections above).

This is a provisional nonstatutory double patenting rejection.

Claim(s) 1-15 and 17-22 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 and 18-22 of copending Application No. 16/748,522 in view of Kang (US 2018/0000401 A1) and Blanquart-2014 (US 2014/0285645 A1).

Regarding claim 1, instant claim 1 is rendered obvious by reference claims 1 and 9 in view of the teachings of Kang (for changing the wavelength ranges and pulsing) and Blanquart-2014 (for visible and infrared imaging) described in the 35 USC 103 rejection of claim 1 above.

Regarding claims 2-15, 17-22, the instant claims are rendered obvious over reference claims 2-16, and 18-22, respectively, in view of the teachings of Kang (see 35 USC 103 rejections above).

This is a provisional nonstatutory double patenting rejection.

Claim(s) 1-27 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-27 of copending Application No. 16/748,537 in view of Kang (US 2018/0000401 A1) and Blanquart-2014 (US 2014/0285645 A1).

Regarding claims 1-27, the instant claims are rendered obvious by the reference claims in view of the teachings of Kang (for changing the wavelength ranges and pulsing) and Blanquart-2014 (for visible and infrared imaging) described in the 35 USC 103 rejection of claim 1 above.

This is a provisional nonstatutory double patenting rejection.

Claim(s) 1-22, 24-25, and 27 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 and 18-23 of copending Application No. 16/748,540 in view of Kang (US 2018/0000401 A1) and Blanquart-2014 (US 2014/0285645 A1).

Regarding claims 1 and 16, the instant claims are rendered obvious by reference claims 1 and 9 in view of the teachings of Kang (for changing the wavelength ranges and pulsing) and Blanquart-2014 (for visible and infrared imaging) described in the 35 USC 103 rejection of claim 1 above.

Regarding claims 2-15, 17-22, 24-25, and 27, the instant claims are rendered obvious over reference claims 2-16, 18-22, 24, 23, and 27, respectively, in view of the teachings of Kang (see 35 USC 103 rejections above).

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884